Title: From Benjamin Franklin to Gérard, 24 February 1778
From: Franklin, Benjamin
To: Gérard, Conrad-Alexandre


Sir
Passy, Feb. 24. 1778.
Understanding that Reports have been spread at Versailles, of Treaties on foot in America between the Congress and the English Commissioners; or here between us and the English Ministry; I send you an American Newspaper of Decr. 19. by which you will see, in the Passages marked with a Pen, in what manner such Reports, and those who occasion them, are treated there. I send you also the only Correspondence I have had, which has any Relation to the same Subject here that you may judge of the Credit due to Such Reports. I have the Honour to be, with great Esteem and Respect, Sir Your most obedient humble Servant
B Franklin  
Addressed: A Monsr / Monsieur Gerard / Secretaire de la Conseil du Roy, / à Versailles
